


110 HR 4773 IH: Renewable and Hydroelectric Energy for

U.S. House of Representatives
2007-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		lsI
		110th CONGRESS
		1st Session
		H. R. 4773
		IN THE HOUSE OF REPRESENTATIVES
		
			December 17, 2007
			Mr. Young of Alaska
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To authorize the Department of Energy to make grants to
		  carry out renewable energy projects, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Renewable and Hydroelectric Energy for
			 Alaska’s Tomorrow Act (the Renewable HEAT Act) .
		2.Renewable energy
			 construction grants
			(a)DefinitionsIn
			 this section:
				(1)Alaska small
			 hydroelectric powerThe term Alaska small hydroelectric
			 power means power that—
					(A)is
			 generated—
						(i)in
			 the State of Alaska;
						(ii)through the use
			 of—
							(I)a
			 lake tap (but not a perched alpine lake);
							(II)a run-of-river
			 screened at the point of diversion; or
							(III)a dam or
			 impoundment of water; and
							(B)has a nameplate
			 capacity rating of a wattage that is not more than 15 megawatts.
					(2)Eligible
			 applicantThe term eligible applicant means
			 any—
					(A)governmental
			 entity;
					(B)private
			 utility;
					(C)public
			 utility;
					(D)municipal
			 utility;
					(E)cooperative
			 utility;
					(F)Indian tribe;
			 or
					(G)Regional
			 Corporation (as defined in section 3 of the Alaska Native Claims Settlement Act
			 (43 U.S.C. 1602)).
					(3)Ocean
			 energy
					(A)InclusionsThe
			 term ocean energy includes current, wave, and tidal energy.
					(B)ExclusionThe
			 term ocean energy excludes thermal energy.
					(4)Renewable energy
			 projectThe term renewable energy project means a
			 project—
					(A)for the commercial
			 generation of electricity; and
					(B)that generates
			 electricity from—
						(i)solar,
			 wind, or geothermal energy or ocean energy;
						(ii)biomass (as
			 defined in section 203(b) of the Energy Policy Act of 2005 (42 U.S.C.
			 15852(b)));
						(iii)landfill gas;
			 or
						(iv)Alaska small
			 hydroelectric power.
						(b)Renewable Energy
			 Construction Grants
				(1)In
			 generalThe Secretary of Energy shall use amounts appropriated
			 under this Act to make grants for use in carrying out renewable energy
			 projects.
				(2)CriteriaNot
			 later than 180 days after the date of enactment of this Act, the Secretary of
			 Energy shall set forth criteria for use in awarding grants under this
			 section.
				(3)ApplicationTo
			 receive a grant from the Secretary of Energy under paragraph (1), an eligible
			 applicant shall submit to the Secretary an application at such time, in such
			 manner, and containing such information as the Secretary may require, including
			 a written assurance that—
					(A)all laborers and
			 mechanics employed by contractors or subcontractors during construction,
			 alteration, or repair that is financed, in whole or in part, by a grant under
			 this section shall be paid wages at rates not less than those prevailing on
			 similar construction in the locality, as determined by the Secretary of Labor
			 in accordance with sections 3141–3144, 3146, and 3147 of title 40, United
			 States Code; and
					(B)the Secretary of
			 Labor shall, with respect to the labor standards described in this paragraph,
			 have the authority and functions set forth in Reorganization Plan Numbered 14
			 of 1950 (5 U.S.C. App.) and section 3145 of title 40, United States
			 Code.
					(4)Non-federal
			 shareEach eligible applicant that receives a grant under this
			 subsection shall contribute to the total cost of the renewable energy project
			 constructed by the eligible applicant an amount not less than 50 percent of the
			 total cost of the project.
				(c)Authorization of
			 AppropriationsThere are authorized to be appropriated to the
			 Fund such sums as are necessary to carry out this Act.
			
